[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________                 FILED
                                                           U.S. COURT OF APPEALS
                                    No. 09-15534             ELEVENTH CIRCUIT
                                                                AUGUST 20, 2010
                                Non-Argument Calendar
                                                                  JOHN LEY
                              ________________________
                                                                   CLERK

                      D. C. Docket No. 08-00206-CR-ODE-1

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                       versus

AGHEDO PIUS IYAMU,
a.k.a. Amit Chopra,
a.k.a. Peter Charles Davis,

                                                             Defendant-Appellant.


                              ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                  (August 20, 2010)

Before EDMONDSON, MARTIN and FAY, Circuit Judges.

PER CURIAM:
      Aghedo Pius Iyamu appeals his fraud and identity theft convictions and his

70-month total sentence. Iyamu argues that the district court (1) erred by denying

his motion for a mistrial based on the government’s violation of Fed.R.Crim.P. 16;

(2) the evidence was insufficient to support his aggravated identity theft

convictions, because the government failed to prove that he knew his victims were

real people; (3) the district court erred in applying a two-level U.S.S.G. § 3B1.1(c)

enhancement, because he did not play a managerial or supervisory role in the

offense; and (4) his 70-month sentence is unreasonable. For the reasons set forth

below, we affirm.

                                          I.

      Iyamu pled not guilty and proceeded to trial on four counts of credit card

fraud, in violation of 18 U.S.C. § 1029, (Counts 1, 3, 5, and 7); four counts of

aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1), (Counts 2, 4, 6,

and 8); two counts of bank fraud, in violation of 18 U.S.C. § 1344, (Counts 9 and

10); and one count of conspiracy to commit bank fraud, in violation of 18 U.S.C.

§ 1349 (Count 11).

      The relevant facts established at trial are as follows. Chase Bank approved

an online credit card submitted on September 30, 2007, in the name of Pam R.

Rollins. Pamela Rollins Henritze, formerly known as “Pamela Rollins,” testified



                                          2
that she did not submit the application, which listed her correct social security

number. A Chase Bank employee testified that the application most likely would

have been declined if the social security number on the application did not

correspond to other identifying information. Chase also approved an online credit

card application in the name of Bhavesh Amin. Amin testified that he did not

submit the Chase application, although his social security number was correctly

listed on the application.

      Amit Chopra submitted an online credit card application to American

Express. American Express approved the application and mailed Chopra’s credit

card on December 4, 2007. On December 21, 2007, Chopra reported to American

Express that he never received the card. American Express mailed a second card to

Chopra, but failed to terminate the first credit card. The account number on the

first Chopra credit card ended in 1009. At 1:47 p.m. on December 19, 2007, the

Chopra card ending in 1009 was used to make a $10,940 purchase from a Louis

Vuitton store. Amit Chopra testified that he did not recognize any of the charges

or the signature on the card ending in 1009.

      Robert Benjamin, a loss prevention manager for Donna Karan International,

testified that, in January 2008, he traveled to the Atlanta Louis Vuitton store to

review video surveillance footage corresponding to the December 19, 2007



                                           3
purchase. Based on his experience with the videotaping system used at the Atlanta

Louis Vuitton store, Benjamin was aware that the time stamp on the surveillance

video was not always accurate. Benjamin discovered that the time stamp on the

Louis Vuitton surveillance video was not correct, but he was able to calculate the

time differential and locate the transaction for which he was searching. Benjamin

acknowledged that the time stamp on a Louis Vuitton receipt indicated that the

December 19, 2007, purchase was made at a different time than was indicated by

the time stamp on the surveillance video. The government played the surveillance

video clip, which, according to Benjamin, showed Iyamu speaking with store

employees Jennifer Agrippa and Carlton Maxey.

      On cross-examination, Benjamin testified that he believed the Louis Vuitton

receipt reflected the actual time of the purchase, although he did not check the

register to make sure its time stamp was accurate. Benjamin noted that there was a

little over three hours difference between the time on the receipt and the time

stamp on the video.

      Iyamu moved for a mistrial, arguing that the government had violated

Fed.R.Crim.P. 16, which provides that the government must permit the defendant

to inspect tangible objects within its custody if it intends to use the item in its

case-in-chief. See Fed.R.Crim.P. 16(a)(1)(E)(ii). Iyamu noted that the government



                                            4
had disclosed the Louis Vuitton surveillance video during discovery, but had not

disclosed that a witness would testify that the time stamp on the video was

inaccurate. The government responded that it provided Iyamu with the Louis

Vuitton receipt documenting the purchase in question, as well as the American

Express records, which listed a time consistent with the receipt but inconsistent

with the video time stamp. It argued that it did not have a duty to point out that the

times on the receipt, the American Express records, and the videotape were all

different. The court determined that the government “made appropriate disclosures

under Rule 16” and denied Iyamu’s motion for a mistrial.

       The evidence also showed that Bank of America approved a credit card

application in the name of DeAngelo Hall. Hall testified that he never applied for a

Bank of America credit card, even though the application submitted in his name

accurately listed his social security number.

       Bank of America also issued a credit card to Harris B. Ray. Bobby Ray

Harris, Jr. testified that the Ray credit card application listed his social security

number, although he did not submit the application. A Bank of America employee

testified that, to open an account, an applicant had to provide a social security

number and some information corresponding with the social security number so

that the bank could check the individual’s credit history.



                                            5
      Carlton Maxey, a former Louis Vuitton employee, testified that he had

agreed to purchase Louis Vuitton luggage for one of Iyamu’s colleagues using his

store discount. On October 9, 2007, Iyamu gave Maxey a $10,700 check for the

purchase. Maxey deposited the check, but a hold was placed on it. Before Maxey

could purchase the luggage, Iyamu informed Maxey that the check had cleared and

asked Maxey to return the money. Maxey withdrew the money from the bank, met

Iyamu, and gave him the money in an envelope. Maxey paid Iyamu $10,000 and

Iyamu gave him a $700 tip. Iyamu later asked Maxey to deposit into Maxey’s

account a check for $74,600. Iyamu did not explain to Maxey why he wanted the

check deposited. Maxey deposited the check, which was made out to him, into a

bank account that he had opened a month earlier. A hold was placed on the check

for 14 days and the check never cleared because of insufficient funds. When

Maxey opened the bank account, he received a “starter kit” containing starter

checks, deposit slips, an ATM card, and a PIN number. At Iyamu’s request,

Maxey gave the starter kit to Iyamu.

      Maxey stated that he did not make a December 6, 2007, deposit of $2,500,

or a January 16, 2008, deposit of $2,400 into his bank account. He also denied

depositing a $48,200 check from Pam Rollins into his account. Maxey testified

that he did not make any of the check card transactions listed on his account



                                          6
statement between December 7 and December 14, 2007. When Maxey informed

Iyamu of these transactions, Iyamu told Maxey that his business partner had

probably made the deposits and that he would take care of it.

      At one point, Iyamu introduced Maxey to a man Iyamu identified as having

the last name Chopra. Iyamu wished to put Chopra on consignment, meaning that

Louis Vuitton would retain Chopra’s credit card information on file. Under this

method, the merchandise would be sent to a customer and the credit card

information would be entered manually. Maxey stated that, on December 14,

2007, Iyamu made a purchase using Chopra’s credit card. On December 19, 2007,

using the same credit card, Iyamu purchased an $18,000 watch from Louis Vuitton.

Iyamu used two gift cards so that he only had to pay $10,940 for the watch. Iyamu

came into the store to pick up the watch. The government played the Louis

Vuitton surveillance video, which, according to Maxey, depicted the watch

purchase. Maxey testified that he had pled guilty to one count of conspiracy to

commit bank fraud for his participation in the instant offense. He acknowledged

that he had also been arrested in 1998 for fraud.

      After the testimony had concluded, Iyamu moved for a directed verdict of

acquittal as to all counts of the indictment. The court denied Iyamu’s motion and

the jury found him guilty on all 11 counts.



                                          7
      According to the presentence investigation report (“PSI”), the applicable

statutory penalty of at least two years’ imprisonment became the guideline range

for Counts 2, 4, 6, and 8. Iyamu’s total offense level for Counts 1, 3, 5, 7, 8, 10,

and 11, was 23. This included a two-level increase, pursuant to § 2B1.1(b)(2)(A),

because his offense involved more than ten victims. Iyamu also received a

two-level enhancement, pursuant to U.S.S.G. § 3B1.1(c), because he “enrolled

Carlton Maxey to participate in the offense and directed him to provide the account

access information, pin number and debit card to him when the fraudulent bank

account was established.” Iyamu’s total offense level of 23 combined with his

criminal history category of I to yield a guideline imprisonment range of 46 to 57

months.

      Iyamu objected to the two-level increase he received under

§ 2B1.1(b)(2)(A), arguing that his offense did not involve more than ten victims.

He also objected to the two-level increase he received under § 3B1.1(c), arguing

that he did not recruit or enroll Maxey as a participant in the offense. He

contended that Maxey’s testimony, which was the only evidence on this point, did

not support the enhancement because it was not credible.

      At sentencing, the government conceded that it could not prove that Iyamu’s

offense involved at least ten victims and the court determined that it would not



                                           8
apply the two-level § 2B1.1(b)(2)(A) enhancement. Iyamu also argued against

applying the two-level § 3B1.1(c) aggravating role enhancement, because Maxey’s

testimony was not credible. The government responded that the jury’s guilty

verdict indicated that it had found Maxey’s testimony to be credible. It noted that

Maxey testified that Iyamu provided him with checks, directed him to deposit the

checks into his account, and directed him to withdraw money from his account.

Based on the trial testimony, the court found that “while . . . Iyamu and . . . Maxey

were partners in crime, . . . it is fair to characterize . . . Iyamu as the leader between

the two of them.” It therefore applied the two-level aggravating role enhancement.

       Based on the court’s findings, Iyamu was subject to a total offense level of

21, a criminal history category of I, and a guideline range of 37 to 46 months’

imprisonment. The court asked Iyamu for his sentencing recommendation. Iyamu

responded that a sentence of 37 months’ imprisonment, followed by the mandatory

24 months imprisonment for the aggravated identity theft counts, would be

reasonable. Iyamu noted that he had been in the country for 12 ½ years before his

offense conduct began; he had no criminal history; he had four young children, all

of whom were United States citizens; and he would be deported after serving his

sentence. Iyamu also contended that, after he was convicted, he had offered to

cooperate with the government.



                                             9
      The court sentenced Iyamu to a term of 46 months’ imprisonment on each of

Counts 1, 3, 5, 7, 9, 10, and 11, to run concurrently with each other, and to be

followed by 24 months’ imprisonment on Count 2, to run consecutively with the

other counts. The court also imposed a sentence of 24 months’ imprisonment on

Counts 4, 6, and 8, to run concurrently with each other and with the other counts.

                                           II.

      A.      Denial of Motion for Mistrial

      We review a district court’s denial of a motion for a mistrial for an abuse of

discretion. United States v. Perez-Oliveros, 479 F.3d 779, 782 (11th Cir. 2007).

      Rule 16 provides, in relevant part, that:

           Upon a defendant’s request, the government must permit the
           defendant to inspect and to copy or photograph books, papers,
           documents, data, photographs, tangible objects, buildings or
           places, or copies or portions of any of these items, if the item is
           within the government’s possession, custody, or control and . . .
           (ii) the government intends to use the item in its case-in-chief at
           trial.

Fed.R.Crim.P. 16(a)(1)(E). Rule 16(a)(2) specifically provides that “this rule [does

not] authorize the discovery or inspection of statements made by prospective

government witnesses except as provided in 18 U.S.C. § 3500.” Fed.R.Crim.P.

16(a)(3); see 18 U.S.C. § 3500 (providing that the defendant may be entitled to a

government witness’s statements and reports after the witness has testified on



                                           10
direct examination).

      The government’s failure to disclose Benjamin’s testimony regarding the

inaccuracy of the time stamp, or to inform Iyamu that the time stamp was

inaccurate, did not violate Rule 16. With respect to Benjamin’s testimony, Rule

16(a)(3) specifically states that the discovery or inspection of statements by

prospective government witnesses is not authorized by the Rule. Fed.R.Crim.P.

16(a)(3). The government also had no duty to inform Iyamu that the date stamp on

the video was inaccurate, because Rule 16(a)(1)(E) simply required the

government to allow Iyamu to inspect the video it intended to use in its case-in-

chief. See Fed.R.Crim.P. 16(a)(1)(E). Thus, because Iyamu was provided with the

video prior to trial, no Rule 16 violation occurred.

      Iyamu relies on United States v. Lee, 573 F.3d 155 (3d Cir. 2009), in support

of his contention that the government’s failure to disclose the inaccuracy of the

time stamp constituted a Rule 16 violation. In Lee, the government provided to the

defendant a photocopy of the front of a hotel registration card, which indicated that

the defendant had rented a hotel room for one night. Id. at 158. At trial, the jury

examined the actual card and discovered writing on the back of the card indicating

that the defendant had extended his stay. Id. at 159-60. The Third Circuit found

that the government had committed a Rule 16 violation. Id. at 165. The facts of



                                          11
the instant case are materially different than those involved in Lee. In Lee, the

government violated Rule 16 by failing to provide an accurate copy of the hotel

registration card that it presented at trial. See id. at 161. In contrast, Iyamu does

not dispute that the video he was provided prior to trial was the actual video that

was shown to the jury and, therefore, an accurate copy of the exhibit presented at

trial. Thus, unlike the defendant in Lee, who had no opportunity to discover the

writing on the back of the hotel registration card prior to trial, Iyamu had an

opportunity to discover the time stamp discrepancy prior to trial by comparing it to

other evidence. Accordingly, the district court did not err in denying Iyamu’s

motion for a new trial, because the government did not commit a Rule 16

discovery violation.

      B.     Identity Theft Convictions – Sufficiency of the Evidence

      We review de novo “the denial of a motion for acquittal and the sufficiency

of the evidence to sustain a conviction, viewing the evidence in the light most

favorable to the government and drawing all reasonable inferences and credibility

choices in favor of the jury’s verdict.” United States v. Tampas, 493 F.3d 1291,

1297-98 (11th Cir. 2007) (quotation omitted). We will affirm “if a reasonable

juror could have concluded that the evidence established [the defendant’s] guilt

beyond a reasonable doubt.” Id. at 1298.



                                           12
      To establish the crime of aggravated identity theft, the government must

show that a defendant, in relation to certain felonies, “knowingly transfer[red],

possesse[d], or use[d], without lawful authority, a means of identification of

another person . . . .” 18 U.S.C. § 1028A(a)(1). The Supreme Court has held that

“§ 1028A requires the Government to show that the defendant knew that the means

of identification at issue belonged to another person.” Flores-Figueroa v. United

States, 556 U.S. __, 129 S.Ct. 1886, 1894, 173 L.Ed.2d 853 (2009). “[T]he

government can rely on circumstantial evidence about an offender’s misuse of a

victim’s identity to prove the offender knew the identity belonged to a real

person.” United States v. Gomez-Castro, 605 F.3d 1245, 1249 (11th Cir. 2010).

      We have upheld an aggravated identity theft conviction where the defendant

used a victim’s social security card to obtain a driver’s license, identity card,

passport, and line of credit. United States v. Holmes, 595 F.3d 1255, 1256-58

(11th Cir. 2010). In Holmes, we rejected Holmes’s argument that the government

failed to explain how she obtained the victim’s identification information, and that

she was unaware of the rigorous verification procedures government officials use

when issuing drivers licenses, identification card, and passports. See id. at 1258.

We held that “a reasonable jury could have found that, after Holmes successfully

used [the victim’s] birth certificate to obtain a passport, Holmes knew that the birth



                                           13
certificate and corresponding social security card belonged to a real person.” Id.

Similarly, “a reasonable jury could have found that Holmes would not have sought

credit using [the victim’s] personal information if Holmes were not confident that

[the victim] likely had an actual credit history.” Id.; see also Gomez-Castro, 605

F.3d at 1249 (holding that the defendant’s use of the victim’s birth certificate and

social security card to successfully obtain a driver’s license, two credit cards, and a

bank card, was sufficient to show that the defendant knew the birth certificate and

social security card belonged to a real person).

      Here, the evidence presented at trial was sufficient for the jury to infer that

Iyamu knew that the victims of his identity theft offenses were real people.

Rollins, Amin, and Hall all testified that the credit card applications submitted in

their names listed their correct social security numbers. Furthermore, employees

of Chase Bank and Bank of America testified that a credit card application would

not be approved unless the social security number on the application matched other

identifying information listed on the application, so that an individual’s credit

history could be examined. Based on the fact that Iyamu used the victims’ correct

social security numbers to obtain credit cards in their names, the jury reasonably

could have inferred that Iyamu was confident that the victims “likely had an actual

credit history” and, therefore, were real persons. See Holmes, 494 F.3d at 1258;



                                           14
Gomez-Castro, 605 F.3d at 1249. When the Rollins, Amin, and Hall credit card

applications were approved, and when the Chopra card was activated, Iyamu

should have known that Rollins, Amin, Hall, and Chopra were real people with

credit histories. See Holmes, 595 F.3d at 1258. Furthermore, when Iyamu began

using the Chopra card at Louis Vuitton, he introduced Maxey to an individual who

he identified as Chopra. Accordingly, viewing the evidence presented at trial in

the light most favorable to the government, see Tampas, 493 F.3d at 1297-98,

reasonable jurors could have concluded that Iyamu knew that the victims of his

identity theft offenses were real people.

      C.     Application of U.S.S.G. § 3B1.1(c) Enhancement

      “A district court’s upward adjustment of a defendant’s Guidelines offense

level due to his status as a leader or organizer under U.S.S.G. § 3B1.1 is a finding

of fact reviewed only for clear error.” United States v. Phillips, 287 F.3d 1053,

1055 (11th Cir. 2002). Under the Guidelines, a two-level role enhancement is

applied if the defendant “was an organizer, leader, manager, or supervisor” of an

offense involving more than one participant. U.S.S.G. § 3B1.1(c). An offense

participant is an individual who is criminally responsible for the commission of the

offense even if he is not convicted. United States v. Holland, 22 F.3d 1040, 1045

(11th Cir. 1994); U.S.S.G. § 3B1.1, comment. (n.1).



                                            15
      In determining the defendant’s role in the offense, the district court should

consider:

            the exercise of decision making authority, the nature of
            participation in the commission of the offense, the recruitment
            of accomplices, the claimed right to a larger share of the fruits
            of the crime, the degree of participation in planning or
            organizing the offense, the nature and scope of the illegal
            activity, and the degree of control and authority exercised over
            others.

U.S.S.G. § 3B1.1, comment. (n.4). “[T]he assertion of control or influence over

only one individual is enough to support a § 3B1.1(c) enhancement.” United

States v. Jiminez, 224 F.3d 1243, 1251 (11th Cir. 2000).

      The district court did not err in applying the three-level § 3B1.1(c)

enhancement, because Maxey’s testimony established that Iyamu was an organizer,

leader, manager, or supervisor of the bank fraud offense. See U.S.S.G. § 3B1.1(c).

According to Maxey’s testimony, at Iyamu’s request, Maxey (1) deposited a

$10,700 check into his bank account, (2) withdrew the money and returned it to

Iyamu, (3) deposited a $74,600 check into his bank account, and (4) gave Iyamu

his ATM card and PIN number. Providing the ATM card and PIN number to

Iyamu allowed Iyamu to make several additional fraudulent transactions using

Maxey’s account. This testimony indicates that Iyamu recruited Maxey and

exercised decision-making authority, while Maxey simply followed Iyamu’s



                                           16
instructions. See U.S.S.G. § 3B1.1, comment. (n.4). Iyamu also had a larger role

in planning and organizing the offense, as he obtained the fraudulent checks that

were deposited into Maxey’s account, told Maxey what to do with the checks and

the proceeds, and eventually made the deposits himself after obtaining Maxey’s

ATM and PIN number. See id. Finally, Iyamu received a larger share of the

offense proceeds, as Maxey testified that Iyamu received $10,000 of the proceeds

from the first fraudulent check Maxey deposited, while Maxey received a $700 tip.

See U.S.S.G. § 3B1.1, comment. (n.4). Thus, based on Maxey’s testimony, the

district court did not err in applying the enhancement.

      Iyamu argues that the district court erred in relying on Maxey’s testimony,

because his testimony was not credible. However, “[t]he credibility of a witness is

in the province of the factfinder and this court will not ordinarily review the

factfinder’s determination of credibility.” United States v. Copeland, 20 F.3d 412,

413 (11th Cir. 1994); see also United States v. Garcia, 405 F.3d 1260, 1270 (11th

Cir. 2005) (holding that “uncorroborated testimony of an accomplice may be

enough to support a conviction if the testimony is not on its face incredible or

otherwise insubstantial”). There is nothing in the record that would render

Maxey’s testimony incredible on its face. In fact, although Iyamu argues that

Maxey testified falsely about his prior fraud conviction and about his own role in



                                          17
the offense, he cites no evidence in support of these arguments. Accordingly,

based on Maxey’s trial testimony, the district court did not err in applying the

two-level § 3B1.1(c) enhancement.

      D.     Reasonableness of the 70-Month Sentence

      We review the final sentence imposed by the district court for

reasonableness. United States v. Booker, 543 U.S. 220, 262-64, 125 S.Ct. 738,

766-67, 160 L.Ed.2d 621 (2005). Specifically, the district court must impose a

sentence that is both procedurally and substantively reasonable. Gall v. United

States, 552 U.S. 38, 51, 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007). After

Booker, we established a two-step process for district courts to use in sentencing:

first, the district court must consult the Sentencing Guidelines and correctly

calculate the sentencing range; second, the district court must consider the factors

listed in 18 U.S.C. § 3553(a) in arriving at a reasonable sentence. United States v.

Talley, 431 F.3d 784, 786 (11th Cir. 2005).

      A sentence may be procedurally unreasonable if the district court improperly

calculates the guideline range, treats the Sentencing Guidelines as mandatory

rather than advisory, fails to consider the appropriate statutory factors, selects a

sentence based on clearly erroneous facts, or fails to adequately explain the chosen

sentence. Gall, 522 U.S. at 51, 128 S.Ct. at 597.



                                           18
         Substantively, “the district [court] should . . . consider all of the § 3553(a)

factors to determine whether they support the sentence requested by a party.” Gall,

552 U.S. at 49-50, 128 S.Ct. at 596. The factors in § 3553(a) that the court must

consider are:

            (1) the nature and circumstances of the offense and the history
            and characteristics of the defendant; (2) the need to reflect the
            seriousness of the offense, to promote respect for the law, and
            to provide just punishment for the offense; (3) the need for
            deterrence; (4) the need to protect the public; (5) the need to
            provide the defendant with needed educational or vocational
            training or medical care; (6) the kinds of sentences available;
            (7) the Sentencing Guidelines range; (8) pertinent policy
            statements of the Sentencing Commission; (9) the need to avoid
            unwanted sentencing disparities; and (10) the need to provide
            restitution to victims.

Talley, 431 F.3d at 786 (citing 18 U.S.C. § 3553(a)). “[W]e may find that a district

court has abused its considerable discretion if it has weighed the factors in a

manner that demonstrably yields an unreasonable sentence.” United States v.

Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008). Normally, however, the decision of

how much weight to accord particular factors in devising a sentence is within the

discretion of the district court. United States v. Clay, 483 F.3d 739, 743 (11th Cir.

2007).

         Here, the district court did not err by failing to consider Iyamu’s sentencing

arguments, because the district court specifically asked Iyamu what he felt would



                                              19
be a reasonable sentence and allowed him an opportunity to present arguments in

support of his recommendation. Iyamu informed the court that he had worked

consistently in the United States, had four United States children, no prior arrests,

and had offered to cooperate. Since the district court specifically asked for

Iyamu’s opinion regarding a reasonable sentence, there is no indication that the

court did not consider the statements Iyamu offered in response. Iyamu also argues

that his sentence was unreasonable because the court erred in finding that he was a

manager or supervisor of the offense. However, as discussed above, the district

court did not err in making this determination.

      Iyamu’s sentence is also substantively reasonable. Although his sentence

was at the high end of the applicable guideline range, the nature and circumstances

of the offense, the need to reflect the seriousness of the offense and promote

respect for the law, and the need to protect the public, all support a sentence at the

high end of the applicable guideline range. See Talley, 431 F.3d at 786; 18 U.S.C.

§ 3553(a). The offenses for which Iyamu was convicted spanned several months,

involved numerous fraudulent purchases at luxury retail stores, and caused seven

banks to incur significant losses. In addition to the banks that suffered losses,

Iyamu stole the identities of four individuals. Based on the significant amount of

loss caused by Iyamu’s conduct, the duration of the offense, and the number of



                                           20
victims affected, Iyamu’s 70-month sentence was not substantively unreasonable.

Accordingly, we affirm Iyamu’s convictions and sentence.

      AFFIRMED.




                                       21